Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/2/20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-16 and 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the limitation of “the housing connector configured for reversibly securing the light source to one of” and followed by the limitation of “and an adaptor, wherein the adaptor is further reversibly securable to the trim” is considered to be indefinite because if “one of” is considered to be the trim, and so when the housing is to the trim, wherein an adaptor is further reversibly securable between the housing and the trim with no other intervening element in the lighting fixture other than the housing, adaptor and the trim and wherein the housing, adaptor and the trim are reversibly coupleable using threaded connectors”.
The rejection applies to claim 13 and 21 as well, for the same feature of “coupling the light source to one of a trim and an adaptor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1,3,4,6,7,8,9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20130021784) in view of Dong (US 20180266635, cited previously) 
Regarding claim 1, Jang teaches a light fixture configured for modular assembly, the light fixture (Fig.8) comprising:

the housing connector configured for reversibly securing the light source to one of:
a trim 130 (see 112 rejection above) comprising a trim base having a first face (lower face) and an opposed second face (upper surface) and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter, and an adaptor, wherein the adaptor (210) is further reversibly securable to the trim (through the thread on the lower portion of adaptor 210).

Jang does not teach a light emitter disposed inside of the housing and wherein the trim base is coupled to at least one connector element for securing the light fixture to a substrate.

Dong teaches a lighting fixture (Fig.1) enclosing the light emitter within a housing 102 ([0021]), and wherein the trim base is coupled to at least one connector element 106 for securing the light fixture to a substrate (ceiling, [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the connector element as disclosed by Dong in the device of Jang in order to secure the lighting fixture to the ceiling ([0020] in Dong).

Regarding claim 21, Jang teaches a method for assembling a modular light fixture (Fig.8), the method comprising:

; coupling the light source to one of a (see 112 rejection above) trim (- -and an adaptor - -) using the housing connector, to form the light fixture,
the coupling being reversible (since it is threaded), ( - - wherein the adaptor comprises:
a first connector and a second connector, the first connector reversibly couplable with the housing connector - -,see the 112 rejection above) , and wherein the trim comprises:
a trim 130 base having a first face and an opposed second face and a trim opening extending through the first and second faces to allow passage of light emitted by the light emitter; and a trim connector (131) coupled to the trim base, the trim connector reversibly coupleable with at least one of the second connector of the adaptor and the housing connector (see 112 rejection above).
 
Jang does not teach a light emitter disposed inside of the housing and wherein at least one connector element coupled to the trim base for securing the light fixture to the substrate.

Dong teaches a lighting fixture (Fig.1) enclosing the light emitter within a housing 102 ([0021]), and wherein at least one connector element 106 coupled to the trim base for securing the light fixture to the substrate (ceiling, [0020]).


Regarding claim 3, Jang in view of Dong teaches the light fixture, wherein the housing spiral threading is disposed on an outer surface of the housing (section 261 in Fig.8 of Jang).

Regarding claim 4, Jang in view of Dong teaches the light fixture, wherein the housing comprises a cylindrical portion proximate the first end, the housing spiral threading being on the cylindrical portion.

Regarding claim 6, Jang in view of Dong teaches the light fixture, wherein the adaptor (210 in Jang) is irreversibly secured to the light source, and the adaptor comprises: a first connector reversibly securable to the housing spiral threading; and a second connector coupled to the first connector, the second connector reversibly securable to the trim (top and bottom threaded connectors of 210 in Jang).

Regarding claim 7, Jang in view of Dong teaches the light fixture, wherein the adaptor further comprises a light conduit extending from the first connector to the second connector (the space between the two surfaces of 210 in Fig.8 of Jang).


Dong teaches a trumpeted sleeve 111 (Fig.2) in a light fixture, wherein the trumpeted sleeve has a frustoconical inner shape having a small open end and a large open end opposite the small open end ([0022]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the adaptor such that its inner profile is frustoconical as disclosed by Dong in the device of Jang such that the light conduit comprises a frustoconical inner shape having a small open end and a large open end opposite the small open end; the first connector comprises a first adaptor spiral threading proximate the small open end, the first adaptor spiral threading configured to be reversibly mateable with the housing spiral threading for reversibly securing the adaptor to the housing; and the second connector comprises a second adaptor spiral threading proximate the large open end, the second adaptor spiral threading configured for reversibly securing the adaptor to the trim in order to achieve reflection/softening of the light that passes through the light conduit ([0022] in Dong).

Regarding claim 9, Jang in view of Dong teaches one or more of:
the first connector comprises a spiral threading disposed on an inner surface of the light conduit proximate the small open end; and the second connector comprises a respective spiral threading disposed on an outer surface of the light conduit proximate the large open end (from teachings of Jang in view of Dong, see rejection in claim 8 above).

Regarding claim 13, Jang in view of Dong teaches the light fixture, wherein the trim comprises: a trim connector (131 in Jang) coupled to the trim base, the trim connector configured to reversibly couple the trim to one of: 9 - - the light source - -); and the adaptor (210 in Jang).

 	Claims 2, 14, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dong and further in view of Plithides (US 20120025020)
Regarding claims 2 and 14, Jang in view of Dong teaches the invention set forth in claim 1 above but is silent regarding the housing connector comprises a housing spiral threading (for claim 2) and wherein the trim connector comprises a trim spiral threading proximate the trim opening (for claim 14).
However, spiral threading is one of the many types of threading in fasteners as disclosed in Plithides [0032]) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use spiral threading in fasteners in order to achieve robust and easy fastening.

Regarding claim 22, Jang in view of Dong teaches the housing connector (261 in Jang) comprises a housing threading proximate the first end; the trim connector 131 comprises a trim  threading proximate the trim opening; and the coupling the light source to the trim comprises reversibly mating the housing threading with the trim threading. Although the housing is connected to the trim through the adaptor but does 

Regarding claim 23, Jang in view of Dong and Plithides teaches the light fixture, wherein the first connector (top thread of 210) of the adaptor comprises a first connector spiral (from teachings of Plithides) threading and the  second connector is coupled to the first connector, the second connector (both thread of 210) of the adaptor comprises  a second connector spiral threading; and wherein the housing connector comprises a housing spiral (from teachings of Plithides) threading proximate the first end; the trim connector comprises a trim spiral (from teachings of Plithides) threading proximate the trim (opening of 130 of Jang) opening; and the coupling the light source to the trim comprises: reversibly mating the housing spiral threading with the first connector spiral threading; and reversibly mating the second connector spiral threading with the trim spiral threading (from teachings of threading on the trim/130, adaptor 210 and threading of 261 of Jang in combination of enclosed housing of Dong).


.

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dong and further in view of Hierzer (DE 102012101228, Abstract, cited previously)
Regarding claims 10 and 11, Jang in view of Dong teaches the invention set for the in claim 6, but is silent regarding: the first connector is pivotably coupled to the second connector, the second connector being able to reversibly tilt along an axis relative to the first connector (For claim 10) and  the first connector is moveably coupled to the second connector, the second connector being able to reversibly tilt along three different axes relative to the first connector (for claim 11, see objection to Drawings).
In the same field of endeavor, Hierzer teaches the first connector 13 (Fig.2) is moveably coupled to the second connector 12, the second connector being able to reversibly tilt along three different axes relative to the first connector in order to achieve three dimensional moment of the light source (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the connectors as disclosed in Hierzer in the device of Jang in view of Dong in order to achieve three dimensional moment of the light source.
 
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dong and further in view of Santiago (US 20140355274, cited previously)
Regarding claim 15, Jang in view of Dong teaches the invention set for the in claim 13, but is silent regarding the trim connector comprises at least one clip coupled to the trim base proximate the trim opening, the clip configured to be resiliently deformed by a received component comprising one of the light source and the adaptor when the received component is coupled to the trim such that a resilient force of the clip pushes against the received component to secure the received component to the trim.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use resilient springs as disclosed in Santiago in the device of Jang in view of Dong in order to secure the trim component to the housing canister.

Regarding claim 16, Jang in view of Dong teaches the invention set for the in claim 13, but is silent regarding the trim connector is movably coupled to the trim base.
In the same field of endeavor, Santiago teaches the trim connector 12 (Fig.1) is movably coupled to the trim base 10 (by using lugs 14) in order to engage the connector to the trim base ([0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use coupling lugs as disclosed in Santiago in the device of Jang in view of Dong in order to engage the connector to the trim base.




Claims 5, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Dong and further in view of Bayat (US 20070159816, cited previously)
Regarding claim 24, Jang in view of Dong teaches the housing terminates in a first end (lower end of 111), and the housing connector (112 in Fig.1) is proximate the first end,but is silent regarding, the light source further comprises: a heat sink disposed inside of the housing and secured to the housing; and a connector in electrical communication with the light emitter, the connector configured to allow electrically connecting the light emitter to a power source external to the light source, wherein the light emitter is in thermal communication with the heat sink, and the light emitter is positioned to allow a light emitted by the light emitter to exit the housing through the first end.

In the same field of endeavor, Bayat teaches a light fixture (Fig.4c) with a light source that comprises: a heat sink (146 that has an aluminum base layer and a driver in [0058]) disposed inside of the housing and secured to the housing; and a connector (driver 146 that has two parts, 1. Driver 2. Aluminum base heat sink in [0058]) in electrical communication with the light emitter, the connector configured to allow electrically connecting the light emitter to a power source external to the light source, wherein the light emitter 140 ([0060]) is in thermal communication with the heat sink, and the light emitter is positioned to allow a light emitted by the light emitter to exit the housing through the first end (direction 102) in order to dissipate heat.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a heat sink as disclosed in Bayat in the device of Jang in view of Dong in order to dissipate heat.

Regarding claim 25, Jang in view of Dong and Bayat teaches the light fixture, wherein the light emitter comprises a light emitting diode (LED) (121/122 in Jang, 140 in [0060] in Bayat).

Regarding claim 5, Jong in view of Dong and Bayat teaches the light fixture, wherein the heat sink comprises:
a heat sink base having a substantially circular shape (142 and 144 in Fig.8C of Bayat), the heat sink base receivable in the cylindrical portion (from combined teachings of Li in view of Bayat); an annular extension extending out of a plane defined by the heat sink base and from a first side of the heat sink base; and a plurality of blades (radiation fins 522 in [0098] in Bayat) extending radially from the annular extension, the blades configured to facilitate heat exchange between the heat sink and an environment surrounding the heat sink by increasing a surface area of the heat sink.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of and further in view of Bayat (US 20070159816, cited previously)
Regarding claim 27, Jang in view of Dong teaches a method wherein the housing terminates in a first end (lower end of housing 2 in Fig.24), and the housing connector 
a heat sink disposed inside of the housing and secured to the housing, the light emitter being in thermal communication with the heat sink, the light emitter is positioned to allow a light emitted by the light emitter to exit the housing through the first end; and
a connector in electrical communication with the light emitter, the connector configured to allow electrically connecting the light emitter to a power source external to the light source.
In the same field of endeavor, Bayat teaches a light fixture (Fig.4c) with a light source that comprises: a heat sink (146 that has an aluminum base layer and a driver in [0058]) disposed inside of the housing and secured to the housing; the light emitter 140 ([0060]) being in thermal communication with the heat sink, the light emitter is positioned to allow a light emitted by the light emitter to exit the housing through the first end (direction 102) and a connector (driver 146 that has two parts, 1. Driver 2. Aluminum base heat sink in [0058]) in electrical communication with the light emitter, the connector configured to allow electrically connecting the light emitter to a power source external to the light source, in order to dissipate heat.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a heat sink as disclosed in Bayat in the device of Jang in view of Dong in order to dissipate heat.

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875


/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875